DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on May 29, 2020. 
Claims 1-20 are pending. 
Drawings
The drawings filed on May 29, 2020 are accepted. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, 
This claim recites “said steps”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this will be interpreted as said method. 

Regarding Claim 6, 
This claim recites “said transforming step”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this will be interpreted as said closed-form transforming.

Regarding Claim 7, 
This claim recites “said transforming step”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this will be interpreted as said closed-form transforming.

Regarding Claim 8, 
This claim recites “said transforming step”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this will be interpreted as said closed-form transforming.

Regarding Claim 9, 
This claim recites “said transforming step”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this will be interpreted as said closed-form transforming.

Regarding Claim 16, 
This claim recites “said steps”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this will be interpreted as said instructions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1, 
Step 1: 
Claim 1 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One: 
Claim 1 recites the following limitations: 
associating said original probabilistic scores with a plurality of original Lagrange multipliers; 
adjusting values of said plurality of original Lagrange multipliers via low- dimensional convex optimization to obtain updated Lagrange multipliers that satisfy fairness constraints as compared to said original Lagrange multipliers; and 
based on said updated Lagrange multipliers, closed-form transforming said original probabilistic scores into transformed probabilistic scores that satisfy said fairness constraints while minimizing loss in utility, said fairness constraints being with respect to said two or more groups.
These limitations require associating probabilistic scores with Lagrange multipliers, adjusting values of Lagrange multipliers with low-dimensional convex optimization, and closed-form transforming probabilistic scores. These steps fall within the mathematical concept grouping of abstract ideas. Thus, claim 1 recites an abstract idea.

Step 2A Prong Two:
The abstract idea of claim 1 is not integrated into a practical application because the additional elements recited in claim 1 are:
obtaining, from an existing machine learning classifier, original probabilistic scores classifying samples taken from two or more groups into two or more classes via supervised machine learning;

The recitation of:
obtaining, from an existing machine learning classifier, original probabilistic scores classifying samples taken from two or more groups into two or more classes via supervised machine learning;
amounts to recitation of insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Therefore, Claim 1 is directed to an abstract idea.

Step 2B:
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. The following recitation of insignificant extra-solution activity (obtaining, from an existing machine learning classifier, original probabilistic scores classifying samples taken from two or more groups into two or more classes via supervised machine learning;) 
amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Renders et aI., US 20100014762 A1. Renders et al. in Para [0018]: “The trained multi-class categorizer 10 has been trained using a suitable approach. Typically, the training employs a training set of objects that are annotated with class labels, and parameters of the classifier are optimized such that the probability vectors output for the objects of the training set optimally match the class label annotations.” discloses that a typical trained multi-class categorizer (classifier) trains a set of objects that are annotated with class labels (supervised learning) and that parameters of the classifier are optimized so that the classifiers probability vector output (probabilistic scores) are optimal, thus rendering “obtaining, from an existing machine learning classifier, original probabilistic scores classifying samples taken from two or more groups into two or more classes via supervised machine learning” in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 2,
Claim 2 is dependent on claim 1 and only includes an additional element (further comprising using said transformed probabilistic scores as classification output) that amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);". Accordingly, the additional element does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional. The claim thus remains subject-matter ineligible.

Regarding Claim 4,
Claim 4 is dependent on claim 1 and includes additional limitations drawn to mathematical concepts (wherein said samples comprise first samples, further comprising… and based on said updated Lagrange multipliers, closed-form transforming said original probabilistic scores classifying said second samples into transformed probabilistic scores that satisfy said fairness constraints while minimizing loss in utility, said fairness constraints being with respect to said two or more groups.). These limitations require transforming the probabilistic scores based on the updated Lagrange multipliers. 
This claim includes an additional element (“obtaining original probabilistic scores classifying second samples taken from said two or more groups into said two or more classes via supervised machine learning”) that amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);". Accordingly, the additional element does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional. The claim thus remains subject-matter ineligible.

Regarding Claim 5,
Claim 5 is dependent on claim 1 and only includes additional limitations drawn to mathematical concepts (wherein said steps are carried out without knowledge of protected attributes). These limitations require that the method of claim 1, which is directed toward mathematical concepts, is executed without knowledge of protected attributes. This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 6,
Claim 6 is dependent on claim 1 and only includes additional limitations drawn to mathematical concepts (wherein, in said transforming step, said fairness constraints comprise mean score parity). These limitations require that the fairness constraints comprise mean score parity. This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 7,
Claim 7 is dependent on claim 1 and only includes additional limitations drawn to mathematical concepts (wherein, in said transforming step, said fairness constraints comprise false positive parity). These limitations require that the fairness constraints comprise false positive parity. This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 8,
Claim 8 is dependent on claim 1 and only includes additional limitations drawn to mathematical concepts (wherein, in said transforming step, said fairness constraints comprise false negative parity). These limitations require that the fairness constraints comprise false negative parity. This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 9,
Claim 9 is dependent on claim 1 and only includes additional limitations drawn to mathematical concepts (wherein, in said transforming step, minimizing said loss in utility comprises minimizing cross-entropy between said transformed probabilistic scores and said original probabilistic scores). These limitations require minimizing cross-entropy between the transformed and original probabilistic scores. This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 10,
Claim 10 is dependent on claim 1 and only includes additional limitations drawn to mathematical concepts (wherein said low-dimensional convex optimization and said closed-form transforming reduce run time in a computer carrying out score transformation). These limitations require minimizing cross-entropy between the transformed and original probabilistic scores. This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 11,
Claim 11 is dependent on claim 1 and only includes an additional element (further comprising controlling distribution of at least one of electrical power, water, and computing resources in accordance with said transformed probabilistic scores that satisfy said fairness constraints while minimizing said loss in utility) that amounts to generally linking the abstract idea to a particular technological environment or field of use, which cannot integrate the abstract idea into a practical application or provide significantly more (see MPEP 2106.05(h)). The claim thus remains subject matter ineligible.

Regarding Claim 12,
Claim 12 is directed to a system comprising a memory, non-transitory computer readable medium, and a processor, which is directed to a machine, one of the statutory categories. Claim 12 recites (A system comprising: a memory; a non-transitory computer readable medium comprising computer executable instructions; and at least one processor, coupled to said memory and said non-transitory computer readable medium, and operative to execute said instructions to be operative to:) which performs a process similar to the method of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, claim 12 remains subject matter ineligible and is rejected with the same rationale applied against claim 1.

Regarding Claim 13,
Claim 13 is dependent on claim 12 and recites limitations similar to the limitations recited in claim 2, therefore is rejected with the same rationale applied against claim 2. This claim does not recite any additional elements beyond those recited in claim 2, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea.  The claim thus remains subject matter ineligible.

Regarding Claim 15,
Claim 15 is dependent on claim 12 and recites limitations similar to the limitations recited in claim 4, therefore is rejected with the same rationale applied against claim 4. This claim does not recite any additional elements beyond those recited in claim 4, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea.  The claim thus remains subject matter ineligible.

Regarding Claim 16,
Claim 16 is dependent on claim 12 and recites limitations similar to the limitations recited in claim 5, therefore is rejected with the same rationale applied against claim 5. This claim does not recite any additional elements beyond those recited in claim 5, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea.  The claim thus remains subject matter ineligible.

Regarding Claim 17,
Claim 17 is dependent on claim 12 and recites limitations similar to the limitations recited in claim 9, therefore is rejected with the same rationale applied against claim 9. This claim does not recite any additional elements beyond those recited in claim 9, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea.  The claim thus remains subject matter ineligible.

Regarding Claim 18,
Claim 18 is dependent on claim 12 and recites limitations similar to the limitations recited in claim 11, therefore is rejected with the same rationale applied against claim 11. This claim does not recite any additional elements beyond those recited in claim 11, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea.  The claim thus remains subject matter ineligible.

Regarding Claim 19,
Claim 19 is directed to a non-transitory computer readable medium which is directed to an article of manufacture, one of the statutory categories. Claim 12 recites (A non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform the method of:) which performs a process similar to the method of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, claim 19 remains subject matter ineligible and is rejected with the same rationale applied against claim 1.

Regarding Claim 20,
Claim 20 is dependent on claim 19 and recites limitations similar to the limitations recited in claim 11, therefore is rejected with the same rationale applied against claim 11. This claim does not recite any additional elements beyond those recited in claim 11, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea.  The claim thus remains subject matter ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 12, 13, 15, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lahoti et al. (“iFair: Learning Individually Fair Data Representations for Algorithmic Decision Making”) in view of Rezaei et al. (“Fair Logistic Regression: An Adversarial Perspective”), further in view of Molina et al. (“Auditing and Achieving Intersectional Fairness in Classification Problems”)

Regarding Claim 1, 
Lahoti teaches: 
A method comprising: obtaining… original probabilistic scores classifying samples taken from two or more groups into two or more classes via supervised machine learning; (Section 1, Page 1335: “iFair learns flexible and versatile representations, instead of committing to a specific downstream application like binary classifiers. This way, we open up applicability to arbitrary classifiers and support regression tasks (e.g., rating and ranking people) as well.” teaches that iFair can be applied to multiple arbitrary classifiers; Section 3, Page 1337: “The input data for M users with N attributes is an M × N matrix X with binary or numerical values (i.e., after unfolding or encoding categorical attributes). Without loss of generality, we assume that the attributes 1 .. l are non-protected and the attributes l + 1 .. N are protected. We denote the i-th user record consisting of all attributes as xi and only non-protected attributes as x∗ i .” teaches that the input data for iFair can be binary or numerical values (scores); Section 1, Page 1335: “iFair resembles the model of [28] in that we also learn a representation via probabilistic clustering, using a form of gradient descent for optimization.” and Page 1337, Section 3A: “As individual fairness needs to preserve similarities between records xi, xj , we cast the goal of computing good representations ˜ xi, ˜ xj into a formal problem of probabilistic clustering. We aim for K clusters, each given in the form of a prototype vector vk (k = 1..K), such that records xi are assigned to clusters by a record-specific probability distribution that reflects the distances of records from prototypes” teaches that iFair performs probabilistic clustering (classifying) based on scores and clusters the data representations into K clusters (two or more groups))

…closed-form transforming said original probabilistic scores into transformed probabilistic scores that satisfy said fairness constraints while minimizing loss in utility, said fairness constraints being with respect to said two or more groups. (Section 3, Page 1337: “The goal is to transform the input records xi into representations x˜i that are directly usable by downstream applications and have better properties regarding fairness. Analogously to the input data, we can write the entire output of x˜i records as an M × N matrix X˜.” teaches the iFair algorithm transforms the input data into output that are representations of the data; Section 3, Page 1337: “The fair representation X˜, an M × N matrix of row-vise output vectors x˜i, consists of (i) K<M prototype vectors vk, each of dimensionality N, (ii) a probability distribution ui, of dimensionality K, for each input record xi where uik is the probability of xi belonging to the cluster of prototype vk.” and Section 3, Page 1337: “As individual fairness needs to preserve similarities between records xi, xj , we cast the goal of computing good representations x˜i, x˜j into a formal problem of probabilistic clustering. We aim for K clusters, each given in the form of a prototype vector vk (k = 1..K), such that records xi are assigned to clusters by a record-specific probability distribution that reflects the distances of records from prototypes.” teaches that the representations consist of probability distributions (probabilistic scores) that are used for clustering (classifying into classes); Page 1337, Section 3: “Inspired by the Dwork et al. [8] notion of individual fairness, “individuals who are similar should be treated similarly”, we propose the following definition for individual fairness: Definition 1. (Individual Fairness) Given a distance function d in the N−dimensional data space, a mapping φ of input records xi into output records x˜i is individually fair if for every pair xi, xj we have |d(φ(xi), φ(xj )) − d(x∗ i , x∗ j )| ≤ e
The definition requires that individuals who are (nearly) indistinguishable on their non-sensitive attributes in X should also be (nearly) indistinguishable in their transformed representations X˜. For example, two people with (almost) the same technical qualifications for a certain job should have (almost) the same low-rank representation, regardless of whether they differ on protected attributes such as gender, religion or ethnic group” teaches that the transformations must satisfy fairness constraints such as individual fairness, these fairness constraints are applied to multiple groups; Page 1334, Section 1: “The current paper advances the approach of individual fairness in its practical viability, and specifically addresses the key problem of coping with the critical trade-off between fairness and utility: How can a data-driven system provide a high degree of individual fairness while also keeping the utility of classifiers and rankings high?” and Page 1335, Section 1; “The novel contributions of iFair are: 1) the first method, to the best of our knowledge, that provides individual fairness for learning-to-rank tasks; 2) an application-agnostic framework for learning low-rank data representations that reconcile individual fairness and utility such that application-specific choices on sensitive attributes and values do not require learning another representation…” teaches that the iFair algorithm learns data representations that are a balance between fairness and utility)

Lahoti does not appear to explicitly teach: 
associating said original probabilistic scores with a plurality of original Lagrange multipliers;
adjusting values of said plurality of original Lagrange multipliers via low- dimensional convex optimization to obtain updated Lagrange multipliers that satisfy fairness constraints as compared to said original Lagrange multipliers; and
based on said updated Lagrange multipliers, closed-form transforming said original probabilistic scores…

However, Rezaei teaches: 
associating said original probabilistic scores with a plurality of original Lagrange multipliers; (Page 4, Section 3.2: “By leveraging strong minimax duality (Von Neumann & Morgenstern, 1945; Sion, 1958), we derive the parametric form of our predictor as stated in Theorem 1.”

    PNG
    media_image1.png
    360
    502
    media_image1.png
    Greyscale

teaches associating probabilities such as P (x,a,y) with Lagrangian multipliers θ and λ) 

adjusting values of said plurality of original Lagrange multipliers via low- dimensional convex optimization to obtain updated Lagrange multipliers that satisfy fairness constraints as compared to said original Lagrange multipliers; and (Page 4, Section 3.3: “s The inner maximization in Eq. (11) aims to find the optimal λ that enforces the fairness constraint. From the perspective of the parametric distribution of Pb, this is equivalent with finding the threshold points (e.g., pγ1 λ and 1 − pγ0 λ ) in the min and max function of the Eq. (12) such that the expectation of the truncated exponential probabilities of Pb in group γ1 match the one in group γ0. Given the value of θ, we find the optimum λ ∗ directly by finding the threshold. We first compute the exponential probabilities Pe(yb = 1|x, a, y) = exp(θ >φ(x, 1))/Zθ(x) for each examples in γ1 and γ0. Let E1 and E0 be the sets that contains Pe for group γ1 and γ0 respectively, and let e¯1 and e¯0 be the average of E1 and E0 respectively. Finding λ ∗ given the sets E1 and E0 requires sorting the probabilities for each set, and then iteratively finding the threshold points for both sets (t1 and t0 respectively) simultaneously as described in Algorithm 1.” teaches changing the values of the λ multiplier to obtain an optimal λ that enforces the fairness constraint; Page 5-6, Section 3.4: “In the previous subsection, we derived an algorithm to directly compute the best λ given arbitrary value of θ. Let λ ∗ θ be this optimal solution of the inner optimization in Eq. (11). Given λ ∗ θ , the optimization of Eq. (11) reduces into a simpler optimization solely over θ, as described in Theorem 2… To solve for θ, we use a gradient-based optimization technique. From the objective in Eq. (17), we derive the gradient of the objective with respect to θ in Theorem 3.” teaches that solving for a θ value requires a gradient based optimization, the selected θ is used for obtaining the optimal value for λ  Page 2, Section 2.1: “The sets of decision functions Pb satisfying these fairness constraints are convex and can be defined using linear constraints (Agarwal et al., 2018). The general form for these constraints is:”

    PNG
    media_image2.png
    129
    484
    media_image2.png
    Greyscale

teaches that decision functions that satisfy the fairness constraints are convex, therefore optimizing LaGrange parameters that satisfy fairness constrains consists of convex optimization)

based on said updated Lagrange multipliers, closed-form transforming said original probabilistic scores… (Page 4, Section 3.2:

    PNG
    media_image1.png
    360
    502
    media_image1.png
    Greyscale

teaches modifying (transforming) the probabilities by multiplying the probabilities with the Lagrange multipliers using a finite number of operations (closed-form))

Lahoti and Rezaei are analogous art because they are directed to performing machine learning while satisfying fairness constraints. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optimal Lagrangian multipliers of Rezaei as hyperparameters to satisfy the fairness constraints of Lahoti with a motivation to construct a fair predictor that performs well on an unknown population distribution (Rezaei, Section 3, Page 3)


The combination of Lahoti and Rezaei does not appear to explicitly teach
…obtaining from an existing machine learning classifier, original probabilistic scores…

However, Morina teaches
…obtaining from an existing machine learning classifier, original probabilistic scores… (Section 4, Page 5: “Often, we have access to outputs of a classification model that has already been trained and calibrated, but we may not have any knowledge on how such predictions were made either because the model is hard to interpret or because we do not have access to the model itself. Therefore, we will always assume that we only have access to a black-box predictor. We will refer to it as a “binary predictor” if its outputs are either 0 or 1 (or any other binary labels) and as a “score predictor” if its outputs are in [0, 1].” and  Section 4.3, Page 6: “In this section we assume that we have access to model outputs in the form of scores Yˆ ∈ [0, 1], where high scores indicate high probability of a positive outcome. We emphasize that we do not need to know any further information on how these scores were computed, and can treat the underlying model as a black-box.” teaches that the model can access probability score outputs from a classifier)

Lahoti, Rezaei, and Morina are analogous art because they are directed to performing machine learning while satisfying fairness constraints. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the fair data representations of Lahoti/Rezaei with probabilistic scores of Morina with a motivation to construct a derived predictor that achieves better fairness with respect to one or more chosen metrics that can also handle classifiers returning either binary predictions or scores. (Morina, Section 4, Page 5)

Regarding Claim 2,
The combination of Lahoti, Rezaei, and Morina teaches: 
The method of claim 1, 
Lahoti further teaches: 
further comprising using said transformed probabilistic scores as classification output. (Page 1337, Section 3: “The fair representation X˜, an M × N matrix of row-vise output vectors x˜i, consists of (i) K<M prototype vectors vk, each of dimensionality N, (ii) a probability distribution ui, of dimensionality K, for each input record xi where uik is the probability of xi belonging to the cluster of prototype vk.” and Section 3, Page 1337: “As individual fairness needs to preserve similarities between records xi, xj , we cast the goal of computing good representations x˜i, x˜j into a formal problem of probabilistic clustering. We aim for K clusters, each given in the form of a prototype vector vk (k = 1..K), such that records xi are assigned to clusters by a record-specific probability distribution that reflects the distances of records from prototypes.” teaches that the representations consist of probability distributions (probabilistic scores) that are used for clustering (classifying into classes); Page 1337, Section 3: “The goal is to transform the input records xi into representations x˜i that are directly usable by downstream applications and have better properties regarding fairness. Analogously to the input data, we can write the entire output of x˜i records as an M × N matrix X˜.” teaches that the data representations that are output are used by downstream applications)


Regarding Claim 4,
The combination of Lahoti, Rezaei, and Morina teaches: 
The method of claim 1, 
Lahoti further teaches: 
wherein said samples comprise first samples, further comprising: obtaining original probabilistic scores classifying second samples taken from said two or more groups into said two or more classes via supervised machine learning; (Section 1, Page 1335: “iFair learns flexible and versatile representations, instead of committing to a specific downstream application like binary classifiers. This way, we open up applicability to arbitrary classifiers and support regression tasks (e.g., rating and ranking people) as well.” teaches that iFair can be applied to multiple arbitrary classifiers; Section 3, Page 1337: “The input data for M users with N attributes is an M × N matrix X with binary or numerical values (i.e., after unfolding or encoding categorical attributes). Without loss of generality, we assume that the attributes 1 .. l are non-protected and the attributes l + 1 .. N are protected. We denote the i-th user record consisting of all attributes as xi and only non-protected attributes as x∗ i .” teaches that the input data for iFair can be binary or numerical values (scores); Section 1, Page 1335: “iFair resembles the model of [28] in that we also learn a representation via probabilistic clustering, using a form of gradient descent for optimization.” and Page 1337, Section 3A: “As individual fairness needs to preserve similarities between records xi, xj , we cast the goal of computing good representations ˜ xi, ˜ xj into a formal problem of probabilistic clustering. We aim for K clusters, each given in the form of a prototype vector vk (k = 1..K), such that records xi are assigned to clusters by a record-specific probability distribution that reflects the distances of records from prototypes” teaches that iFair performs probabilistic clustering (classifying) based on scores and clusters the data representations into K clusters (two or more groups)) 

…closed-form transforming said original probabilistic scores classifying said second samples into transformed probabilistic scores that satisfy said fairness constraints while minimizing loss in utility, said fairness constraints being with respect to said two or more groups. (Section 3, Page 1337: “The goal is to transform the input records xi into representations x˜i that are directly usable by downstream applications and have better properties regarding fairness. Analogously to the input data, we can write the entire output of x˜i records as an M × N matrix X˜.” teaches the iFair algorithm transforms the input data into output that are representations of the data; Section 3, Page 1337: “The fair representation X˜, an M × N matrix of row-vise output vectors x˜i, consists of (i) K<M prototype vectors vk, each of dimensionality N, (ii) a probability distribution ui, of dimensionality K, for each input record xi where uik is the probability of xi belonging to the cluster of prototype vk.” and Section 3, Page 1337: “As individual fairness needs to preserve similarities between records xi, xj , we cast the goal of computing good representations x˜i, x˜j into a formal problem of probabilistic clustering. We aim for K clusters, each given in the form of a prototype vector vk (k = 1..K), such that records xi are assigned to clusters by a record-specific probability distribution that reflects the distances of records from prototypes.” teaches that the representations consist of probability distributions (probabilistic scores) that are used for clustering (classifying into classes); Page 1337, Section 3: “Inspired by the Dwork et al. [8] notion of individual fairness, “individuals who are similar should be treated similarly”, we propose the following definition for individual fairness: Definition 1. (Individual Fairness) Given a distance function d in the N−dimensional data space, a mapping φ of input records xi into output records x˜i is individually fair if for every pair xi, xj we have |d(φ(xi), φ(xj )) − d(x∗ i , x∗ j )| ≤ e
The definition requires that individuals who are (nearly) indistinguishable on their non-sensitive attributes in X should also be (nearly) indistinguishable in their transformed representations X˜. For example, two people with (almost) the same technical qualifications for a certain job should have (almost) the same low-rank representation, regardless of whether they differ on protected attributes such as gender, religion or ethnic group” teaches that the transformations must satisfy fairness constraints such as individual fairness, these fairness constraints are applied to multiple groups; Page 1334, Section 1: “The current paper advances the approach of individual fairness in its practical viability, and specifically addresses the key problem of coping with the critical trade-off between fairness and utility: How can a data-driven system provide a high degree of individual fairness while also keeping the utility of classifiers and rankings high?” and Page 1335, Section 1; “The novel contributions of iFair are: 1) the first method, to the best of our knowledge, that provides individual fairness for learning-to-rank tasks; 2) an application-agnostic framework for learning low-rank data representations that reconcile individual fairness and utility such that application-specific choices on sensitive attributes and values do not require learning another representation…” teaches that the iFair algorithm learns data representations that are a balance between fairness and utility)

Rezaei further teaches: 
based on said updated Lagrange multipliers, closed-form transforming said original probabilistic scores… (Page 4, Section 3.2:

    PNG
    media_image1.png
    360
    502
    media_image1.png
    Greyscale

teaches modifying (transforming) the probabilities by multiplying the probabilities with the Lagrange multipliers using a finite number of operations (closed-form))

The combination of claim 1 has already incorporated the updated Lagrange multipliers, therefore already incorporating the details of the Lagrange multipliers required by claim 4.

Morina further teaches: 
…obtaining from an existing machine learning classifier, original probabilistic scores… (Section 4, Page 5: “Often, we have access to outputs of a classification model that has already been trained and calibrated, but we may not have any knowledge on how such predictions were made either because the model is hard to interpret or because we do not have access to the model itself. Therefore, we will always assume that we only have access to a black-box predictor. We will refer to it as a “binary predictor” if its outputs are either 0 or 1 (or any other binary labels) and as a “score predictor” if its outputs are in [0, 1].” and  Section 4.3, Page 6: “In this section we assume that we have access to model outputs in the form of scores Yˆ ∈ [0, 1], where high scores indicate high probability of a positive outcome. We emphasize that we do not need to know any further information on how these scores were computed, and can treat the underlying model as a black-box.” teaches that the model can access probability score outputs from a classifier)

The combination of claim 1 has already incorporated the probabilistic scores, therefore already incorporating the details of the probabilistic scores required by claim 4. 

Regarding Claim 5,
The combination of Lahoti, Rezaei, and Morina teaches: 
The method of claim 1, 
Lahoti further teaches: 
wherein said steps are carried out without knowledge of protected attributes (Page 1335, Section 1: “iFair does not consider any notion of group fairness in its objective function. This design choice relaxes the optimization problem, and we achieve much better utility with very good fairness in both classification and ranking tasks. Hard group-fairness constraints, based on legal requirements, can be enforced post-hoc by adjusting the outputs of iFairbased classifiers or rankings.” and Page 1337, Section 3: “Also, we do not assume any upfront specification of which attribute values form a protected group. So a downstream application can flexibly decide on the critical values (e.g., male vs. female or certain choices of citizenships) on a case-by-case basis.” teaches that the protected attributes are unknown)

Regarding Claim 9,
The combination of Lahoti, Rezaei, and Morina teaches: 
The method of claim 1, 
Lahoti further teaches: 
wherein, in said transforming step, minimizing said loss in utility comprises minimizing cross-entropy between said transformed probabilistic scores and said original probabilistic scores (Page 1337, Section 3: “The definition requires that individuals who are (nearly) indistinguishable on their non-sensitive attributes in X should also be (nearly) indistinguishable in their transformed representations X˜. For example, two people with (almost) the same technical qualifications for a certain job should have (almost) the same low-rank representation, regardless of whether they differ on protected attributes such as gender, religion or ethnic group. In more technical terms, a distance measure between user records should be preserved in the transformed space” teaches maintaining a distance measure (minimizing cross-entropy) between original user records (original probabilistic scores) and transformed representations)

Regarding Claim 10,
The combination of Lahoti, Rezaei, and Morina teaches: 
The method of claim 1, 
Rezaei further teaches: 
wherein said low-dimensional convex optimization and said closed-form transforming reduce run time in a computer carrying out score transformation (Page 5, Section 3.3: “The runtime of Algorithm 1 is dominated by sorting, i.e., O(n log n) time. However, if we perform gradient based optimization on θ, the value of the current θ in each iteration does not change much, and neither do the exponential probabilities in each group. By maintaining the sorted list in each iteration as the basis index, the next iteration will have the probabilities in a nearly sorted order. Therefore, we can improve the sorting cost requirement by running sorting algorithms that work best on a nearly sorted list (e.g. insertion sort, Timsort, or P 3 -sort) with run times approaching O(n) as the list is closer to a fully sorted list…” teaches that the gradient based optimization reduces the cost requirement for running the algorithm (reduces run time))

The combination of claim 1 has already incorporated the low dimensional convex optimization and closed-form transforming, therefore already incorporating the details of reducing run time of a computer required by claim 10.

Regarding Claim 12,
This claim recites A system comprising: a memory; a non-transitory computer readable medium comprising computer executable instructions; and at least one processor, coupled to said memory and said non-transitory computer readable medium, and operative to execute said instructions to be operative to:…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1.
Lahoti further teaches: 
A system comprising: a memory; a non-transitory computer readable medium comprising computer executable instructions; and at least one processor, coupled to said memory and said non-transitory computer readable medium, and operative to execute said instructions to be operative to… (Page 1340, Section 5: “We apply the iFair framework to five real-world, publicly available datasets, previously used in the literature on algorithmic fairness.” teaches applying the iFair algorithm to five different datasets publicly available on the internet, this suggests a computer-based implementation)

Regarding Claim 13,
This claim recites The system of claim 12…, which performs a plurality of operations as recited by the method of claim 2, and has limitations that are similar to those of claim 2, thus is rejected with the same rationale applied against claim 2.

Regarding Claim 15,
This claim recites The system of claim 12…, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.

Regarding Claim 16,
This claim recites The system of claim 12…, which performs a plurality of operations as recited by the method of claim 5, and has limitations that are similar to those of claim 5, thus is rejected with the same rationale applied against claim 5.

Regarding Claim 17,
This claim recites The system of claim 12…, which performs a plurality of operations as recited by the method of claim 9, and has limitations that are similar to those of claim 9, thus is rejected with the same rationale applied against claim 9.

Regarding Claim 19,
This claim recites A non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform the method of: …, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1.
Lahoti further teaches: 
A non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform the method of: … (Page 1340, Section 5: “We apply the iFair framework to five real-world, publicly available datasets, previously used in the literature on algorithmic fairness.” teaches applying the iFair algorithm to five different datasets publicly available on the internet, this suggests a computer-based implementation)

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lahoti in view of Rezaei and Molina, further in view of Kamiran et al. (“Data preprocessing techniques for classification without discrimination”)

Regarding Claim 3,
The combination of Lahoti, Rezaei, and Morina teaches: 
The method of claim 1, 
The combination of Lahoti, Rezaei, and Morina does not appear to explicitly teach:
further comprising: generating modified training data from said transformed probabilistic scores; and 
training a new classifier on said modified training data using a standard, non- fairness-constrained algorithm; 
wherein said samples comprise first samples, further comprising, with said new trained classifier, classifying second samples into said two or more classes via supervised machine learning with said new classifier.

However, Kamiran teaches: 
further comprising: generating modified training data from… probabilistic scores; and (Page 20, Section 5.3.2: “In Preferential Sampling (PS) we use the idea that data objects close to the decision boundary are more likely to be discriminated or favored due to discrimination in the dataset. To identify the borderline objects, PS starts by learning a ranker on the training data. PS uses this ranker to sort the data objects of DP and FP in ascending order, and the objects of DN and FN in descending order w.r.t. the positive class probability. Such arrangement of data objects makes sure that the higher up in the ranking an element occurs, the closer it is to the boundary. PS starts from the original training dataset and iteratively duplicates (for the groups DP and FN) and removes objects (for the groups DN and FP) in the following way: – Decreasing the size of a group is always done by removing the data objects closest to the boundary; i.e., the top elements in the ranked list. – Increasing the sample size is done by duplication of the data object closest to the boundary. When an object has been duplicated, it is moved, together with its duplicate, to the bottom of the ranking. We repeat this procedure until the desired number of objects is obtained.” teaches sampling the dataset (generating modified training data) by sampling the data to remove and duplicate the data until a desired number is obtained, this is based on a sorting of the data according to positive class probability)

training a new classifier on said modified training data using a standard, non- fairness-constrained algorithm; (Page 21, Section 6: “All preprocessing methods introduced in the paper have been implemented and tested. We compare the following algorithms: 1. The preprocessing techniques introduced in the paper… (c) Preferential Sampling (PS) with a Naïve Bayes classifier as ranker.” and Page 22, Section 6: “We can observe in Fig. 5 that we apply, in each iteration of the cross-validation, our proposed preprocessing methods only to the folds for training and not to the test fold. We use this preprocessed training set for learning a classifier and evaluate this learnt classifier over the test fold of this iteration. The predictions for the test fold are stored. We repeat this process for all folds and append all predictions on the test sets over all folds. Based on the predictions and the true class we calculate the final accuracy and discrimination scores. It is also important to notice that no parameter tuning was performed; our preprocessing methods are parameter-free and all base learners were ran in Weka with their default parameter settings.” teaches applying the preprocessing methods (including the preferential sampling) to train a new classifier with no parameter tuning (standard classifier)) 
    PNG
    media_image3.png
    566
    1060
    media_image3.png
    Greyscale


wherein said samples comprise first samples, further comprising, with said new trained classifier, classifying second samples into said two or more classes via supervised machine learning with said new classifier. (Page 23, Fig. 5 (displayed above) teaches that the dataset is split into a training/testing subsets (sampled); Page 20, Fig. 4: teaches that the training set (sampled) is split into k folds (second samples) and that the classifiers classify data into two classes)

    PNG
    media_image4.png
    446
    957
    media_image4.png
    Greyscale

Lahoti, Rezaei, Morina, and Kamiran are analogous art because they are directed to performing machine learning while satisfying fairness constraints. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the preferential sampling preprocessing method of Kamiran for the classifier of Lahoti/Rezaei/Morina with a motivation to likely provide more discrimination-free predictions. (Kamiran Page 14, Section 5)

Regarding Claim 14,
This claim recites The system of claim 12…, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to those of claim 3, thus is rejected with the same rationale applied against claim 3.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahoti in view of Rezaei and Molina, further in view of Coston et al. (“Fair Transfer Learning with Missing Protected Attributes”)

Regarding Claim 6,
The combination of Lahoti, Rezaei, and Morina teaches: 
The method of claim 1, 

The combination of Lahoti, Rezaei, and Morina does not appear to explicitly teach:
wherein, in said transforming step, said fairness constraints comprise mean score parity.

However, Coston teaches: 
wherein, in said transforming step, said fairness constraints comprise mean score parity (Page 94, Section 4: “We use AUC to assess accuracy and we compute four fairness metrics: (1) Mean score parity (MSP) loss: Square root of sum of squares of differences between mean scores for all pairs of groups (see equations (3) and (11))” teaches using mean score parity as a fairness constraint)

Lahoti, Rezaei, Morina, and Coston are analogous art because they are directed to performing machine learning while satisfying fairness constraints. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fairness constraints of Lahoti/Rezaei/Morina with the mean score parity of Coston with a motivation to provide multiple fairness constraints for different data to directly evaluate the score disparity of the classifier on the target and adjust the classifier to reduce disparity. (Coston Page 93, Section 3.2)

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lahoti in view of Rezaei and Molina, further in view of Celis et al. (“Classification with Fairness Constraints: A Meta-Algorithm with Provable Guarantees”)

Regarding Claim 7,
The combination of Lahoti, Rezaei, and Morina teaches: 
The method of claim 1, 

The combination of Lahoti, Rezaei, and Morina does not appear to explicitly teach:
wherein, in said transforming step, said fairness constraints comprise false positive parity.

However, Celis teaches: 
wherein, in said transforming step, said fairness constraints comprise false positive parity (Page 320, Section 1: “Our approach is very flexible – it allows us to provide classifiers that are fair with respect to a host of fairness metrics corresponding to both of linear and non-linear constraints (see Table 1); examples include several prevalent fairness metrics.” and Page 321, Table 1 teaches using false positive parity as a fairness constraint)

    PNG
    media_image5.png
    402
    1056
    media_image5.png
    Greyscale


Lahoti, Rezaei, Morina, and Celis are analogous art because they are directed to performing machine learning while satisfying fairness constraints. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fairness constraints of Lahoti/Rezaei/Morina with the multiple fairness metrics of Celis with a motivation to handle multiple fairness constraints simultaneously and have metrics be defined with respect to complex sensitive attributes. (Celis Page 320, Section 1)

Regarding Claim 8,
The combination of Lahoti, Rezaei, and Morina teaches: 
The method of claim 1, 

The combination of Lahoti, Rezaei, and Morina does not appear to explicitly teach:
wherein, in said transforming step, said fairness constraints comprise false negative parity.

However, Celis teaches: 
wherein, in said transforming step, said fairness constraints comprise false negative parity (Page 320, Section 1: “Our approach is very flexible – it allows us to provide classifiers that are fair with respect to a host of fairness metrics corresponding to both of linear and non-linear constraints (see Table 1); examples include several prevalent fairness metrics.” and Page 321, Table 1 teaches using false negative parity as a fairness constraint)

    PNG
    media_image5.png
    402
    1056
    media_image5.png
    Greyscale


Lahoti, Rezaei, Morina, and Celis are analogous art because they are directed to performing machine learning while satisfying fairness constraints. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fairness constraints of Lahoti/Rezaei/Morina with the multiple fairness metrics of Celis with a motivation to handle multiple fairness constraints simultaneously and have metrics be defined with respect to complex sensitive attributes. (Celis Page 320, Section 1)

Claims 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lahoti in view of Rezaei and Molina, further in view of de Hoog et al. (“A Market Mechanism for Electric Vehicle Charging Under Network Constraints”)

Regarding Claim 11,
The combination of Lahoti, Rezaei, and Morina teaches: 
The method of claim 1, 
Lahoti further teaches: 
…in accordance with said transformed probabilistic scores that satisfy said fairness constraints while minimizing said loss in utility (Section 3, Page 1337: “The goal is to transform the input records xi into representations x˜i that are directly usable by downstream applications and have better properties regarding fairness. Analogously to the input data, we can write the entire output of x˜i records as an M × N matrix X˜.” teaches the iFair algorithm transforms the input data into output that are representations of the data; Section 3, Page 1337: “The fair representation X˜, an M × N matrix of row-vise output vectors x˜i, consists of (i) K<M prototype vectors vk, each of dimensionality N, (ii) a probability distribution ui, of dimensionality K, for each input record xi where uik is the probability of xi belonging to the cluster of prototype vk.” and Section 3, Page 1337: “As individual fairness needs to preserve similarities between records xi, xj , we cast the goal of computing good representations x˜i, x˜j into a formal problem of probabilistic clustering. We aim for K clusters, each given in the form of a prototype vector vk (k = 1..K), such that records xi are assigned to clusters by a record-specific probability distribution that reflects the distances of records from prototypes.” teaches that the representations consist of probability distributions (probabilistic scores) that are used for clustering (classifying into classes); Page 1337, Section 3: “Inspired by the Dwork et al. [8] notion of individual fairness, “individuals who are similar should be treated similarly”, we propose the following definition for individual fairness: Definition 1. (Individual Fairness) Given a distance function d in the N−dimensional data space, a mapping φ of input records xi into output records x˜i is individually fair if for every pair xi, xj we have |d(φ(xi), φ(xj )) − d(x∗ i , x∗ j )| ≤ e
The definition requires that individuals who are (nearly) indistinguishable on their non-sensitive attributes in X should also be (nearly) indistinguishable in their transformed representations X˜. For example, two people with (almost) the same technical qualifications for a certain job should have (almost) the same low-rank representation, regardless of whether they differ on protected attributes such as gender, religion or ethnic group” teaches that the transformations must satisfy fairness constraints such as individual fairness, these fairness constraints are applied to multiple groups; Page 1334, Section 1: “The current paper advances the approach of individual fairness in its practical viability, and specifically addresses the key problem of coping with the critical trade-off between fairness and utility: How can a data-driven system provide a high degree of individual fairness while also keeping the utility of classifiers and rankings high?” and Page 1335, Section 1; “The novel contributions of iFair are: 1) the first method, to the best of our knowledge, that provides individual fairness for learning-to-rank tasks; 2) an application-agnostic framework for learning low-rank data representations that reconcile individual fairness and utility such that application-specific choices on sensitive attributes and values do not require learning another representation…” teaches that the iFair algorithm learns data representations that are a balance between fairness and utility)

The combination of Lahoti, Rezaei, and Morina does not appear to explicitly teach: 
further comprising controlling distribution of at least one of electrical power, water, and computing resources in accordance with… said fairness constraints

However, de Hoog teaches: 
further comprising controlling distribution of at least one of electrical power, water, and computing resources in accordance with… said fairness constraints (Page 835, Section 7: “A market-based direct mechanism for electric vehicle demand response was proposed that allows for individual user preferences to be applied. The mechanism is built on top of an existing optimal charging solution that takes into account the constraints in the distribution network. These constraints have important impacts on users’ access to the available charging power, since some locations in the network will have a much stronger impact on network stability than others. To allow all users fair access to the market, “fairness constraints” are introduced that ensure that any two users submitting the same bid will also be allocated the same share of the resource” teaches providing electrical power based on decisions made with fairness constraints in mind)
Lahoti, Rezaei, Morina, and de Hoog are analogous art because they are directed to performing machine learning while satisfying fairness constraints. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the probabilistic scores that satisfy fairness constraints of  Lahoti/Rezaei/Morina with the electric distribution fairness constraints of de Hoog with a motivation to create a level playing field that allows all users equal access to the available resources. (de Hoog Page 823, Section 4)

Regarding Claim 18,
This claim recites The system of claim 12…, which performs a plurality of operations as recited by the method of claim 11, and has limitations that are similar to those of claim 11, thus is rejected with the same rationale applied against claim 11.

Regarding Claim 20,
This claim recites The non-transitory computer readable medium of Claim 19…, which performs a plurality of operations as recited by the method of claim 11, and has limitations that are similar to those of claim 11, thus is rejected with the same rationale applied against claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Agarwal et al. (“A Reductions Approach to Fair Classification”) teaches obtaining a randomized classifier to perform classification with fairness constraints. 
Kamishima et al. (“Fairness-Aware Classifier with Prejudice Remover Regularizer”) teaches using regularization to restrict a classifier’s independence from sensitive information. 
	Zafar et al. (“Fairness Constraints: Mechanisms for Fair Classification”) teaches using decision boundaries to enforce fair classification and maximizing accuracy of the classifier with respect to fairness constraints. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125